Seevers, J.
By reference to the opinion on the former appeal, it will be seen that certain questions of law were certified, as to which it was said to be desirable to bave tbe opinion of tbis court. These questions must have been based on facts found by tbe court, for it cannot be presumed tbe court certified for tbe determination of this court immaterial questions that did not arise in the case, or which did not materially affect the rights of the parties. The statute under which questions are certified does not contemplate that it is an idle *693form or ceremony. The presumption must be indulged,' in the absence of anything appearing to the contrary, that the court found the facts, or that they otherwise appeared of record, upon which the questions of law were based. Such findings may or may not have the force and effect of a special verdict or finding of fact by the court. This will depend upon the character of the questions certified. But, when such questions are determined by this court, the law of the case involved in the questions must be regarded as having been conclusively settled, unless a rehearing is granted.
In the case at bar, it must be assumed that the court found the facts upon which the questions were based. This will appear by reference to the former opinion of this court. This is an equitable action; but, conceding that, as the amount in controversy is less than one hundred dollars, it could only be heard, on appeal to this court, on questions of law duly certified, the facts having been found by the district court, such finding must be regarded as conclusive, unless the party objecting thereto appealed therefrom, or in some other manner indicated that he was dissatisfied therewith, and thus preserved his rights. In the present case, both parties acquiesced in the finding of facts upon which we hold the questions of law certified were based. There remained, therefore, nothing to be determined on the former appeal but the law of the case. This having been determined, the plaintiff was entitled to judgment, unless the defendants made it appeal’, because of newly discovered evidence, that they were entitled to be again heard. Roberts v. Corbin & Co., 28 Iowa, 355; Gilmore & Smith v. Ferguson & Cassell, Id., 422; Adams Co. v. B. & M. R. Co., 55 Id., 94; Boyce v. Wasbash R. Co., 63 Id., 70.
Dismissed.